Citation Nr: 1317604	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-00 155 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a left knee disability.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a right knee disability.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a bilateral eye condition, to include loss of visual acuity.

5.  Entitlement to service connection for a hypertension.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a bilateral eye condition, to include loss of visual acuity.

9.  Entitlement to service connection for respiratory disability, to include as due to asbestos exposure.

10.  Entitlement to an evaluation in excess of 10 percent disabling for left ear hearing loss, including entitlement to special monthly compensation (SMC) for deafness.

11.  Entitlement to a compensable evaluation for right testicle atrophy.

12.  Entitlement to service connection for erectile dysfunction, to include as secondary to right testicle atrophy.

13.  Entitlement to service connection for urinary tract infections, to include as secondary to right testicle atrophy or erectile dysfunction.

14.  Entitlement to service connection for skin disease.

15.  Entitlement to service connection for a sinus condition.

16.  Entitlement to a rate of special monthly compensation (SMC) in excess of the (k) rate, as the result of the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.

WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Atlanta, Georgia.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the central office located in Washington, DC.  A transcript of the proceeding has been associated with the claims file.  The Board notes that although the Veteran's representative was not present at the Board hearing, the Veteran clearly expressed at the outset of the hearing that he wished to testify despite his representative's absence.  Also, the Board notes that his representative's motion to reschedule that hearing was denied by the Board.

The Board notes that based on the evidence of record as well as various statements made by the Veteran, the Board has recharacterized the Veteran's claim for service connection for loss of visual acuity more broadly as for entitlement to service connection for a bilateral eye condition, to include a loss of visual acuity.  See, e.g., Board Hearing Transcript at 20-22; VA Treatment Record, November 2010.  

Also, based on the evidence of record as well as various statements made by the Veteran, the Board has recharacterized the Veteran's claim for service connection for bronchitis more broadly as for entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.  See, e.g., Board hearing transcript at 22-26 (ground glass); VA treatment record, August 2011 (Atlanta).

With regard to the Veteran's applications to reopen his claims of entitlement to service connection for hypertension, a left knee disability, a right knee disability, and a bilateral eye condition, despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  As will be discussed in detail below, the Board has determined that new and material evidence has been received, and, therefore, the claims are reopened.

The issues of entitlement to service connection for hypertension, a left knee disability, a right knee disability, and a bilateral eye condition are reopened, and the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An October 2005 rating decision denied service connection for hypertension; the Veteran did not appeal, and the decision became final.

2.  Evidence received since the October 2005 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for hypertension.

3.  An October 2005 rating decision denied service connection for a left knee disability; the Veteran did not appeal, and the decision became final.

4.  Evidence received since the October 2005 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.

5.  An October 2005 rating decision denied service connection for a right knee disability; the Veteran did not appeal, and the decision became final.

6.  Evidence received since the October 2005 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.

7.  An January 2005 rating decision denied service connection for loss of visual acuity; the Veteran did not appeal, and the decision became final.

8.  Evidence received since the January 2005 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral eye condition, to include loss of visual acuity.


CONCLUSIONS OF LAW

1.  The unappealed October 2005 rating decision that denied the Veteran's claim of service connection for hypertension is final.  See 38 U.S.C.A. §§ 7104 (West 1991); 38 C.F.R. § 20.1103 (2012).

2.  Since the unappealed October 2005 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for hypertension has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The unappealed October 2005 rating decision that denied the Veteran's claim of service connection for a left knee disability is final.  See 38 U.S.C.A. §§ 7104 (West 1991); 38 C.F.R. § 20.1103 (2012).

4.  Since the unappealed October 2005 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for a left knee disability has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  The unappealed October 2005 rating decision that denied the Veteran's claim of service connection for a right knee disability is final.  See 38 U.S.C.A. §§ 7104 (West 1991); 38 C.F.R. § 20.1103 (2012).

6.  Since the unappealed October 2005 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for a right knee disability has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

7.  The unappealed January 2005 rating decision that denied the Veteran's claim of service connection for loss of visual acuity is final.  See 38 U.S.C.A. §§ 7104 (West 1991); 38 C.F.R. § 20.1103 (2012).

8.  Since the unappealed January 2005 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for a bilateral eye condition, to include loss of visual acuity, has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's applications to reopen the previously denied claims of entitlement to service connection for hypertension, a left knee disability, a right knee disability, and a bilateral eye condition, the Board has reopened and remanded the claims for further development, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Hypertension

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection hypertension.  After a review of the evidence of record, the Board finds that new and material evidence has been received.  By way of background, a February 1998 rating decision denied the Veteran's claim for service connection for hypertension.  The Veteran did not appeal, however, the Veteran submitted a VA medical record which was date-stamped as received in January 1998.  As it was filed on top of the rating decision, the Board has considered whether it is new and material evidence and has determined that it is not.  The document showed that he had elevated blood pressure in January 1998 but there was no indication that it began in service, within one year of service or that it was otherwise related to service.  Thus, the February 1998 rating decision became final.  In May 2004, the Veteran filed a request to reopen his claim, which was denied by way of January 2005 and October 2005 rating decisions on the basis that there was no evidence of in-service onset or within one year post-service.  The Veteran did not appeal, and no new and material evidence was submitted within one year, and the January 2005 and October 2005 rating decisions became final.  In October 2008, the Veteran filed a request to reopen his claim.

At the time of the final October 2005 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records dated through 2004, and a March 1991 general VA examination.  The service treatment records include a June 1982 medical history wherein the Veteran indicated he had high blood pressure, and a June 1983 dental record reflecting he had "high blood pressure due to pain."  See also July 1982 (dental, 144/86), July 1984 (160/80).  The March 1991 VA examination showed a blood pressure reading of 130/82.  The VA treatment records showed he was followed for diagnosed hypertension.  See, e.g., May 2003, April 1998.

Since the time of the last final October 2005 rating decision, new evidence associated with the claims file includes, but is not limited to, VA treatment records dated through 2012, and the Veteran's May 2012 Board hearing testimony.  At the Board hearing, the Veteran testified that he was first prescribed medication to treat his blood pressure in March 1990 (apparently a few days post-service) due to a work physical with YKK, which is now out of business.  See Transcript at 15.  The Board also acknowledges that a December 2010 VA examination report relating to an unrelated claim reflects that the Veteran reported that he had taken a "water pill" in service to treat elevated blood pressure, that it stabilized, and that he later resumed taking medication in 1992.  

As shown above, the new evidence of record includes the Veteran's lay statements to the effect that he was either prescribed medication for elevated blood pressure in service, or within one year of service.  The Board notes that the Veteran is competent to report in this instance that he was prescribed medication for such, and the Board must presume his statements to be credible for purposes of his application to reopen his claim.  Therefore, the Board finds that new and material evidence has been received that relates to an unestablished fact necessary to substantiate the claim (e.g., in-service onset or within one year post-service).  Therefore, the claim is reopened.  Before the Board may make a decision on the Veteran's claim, however, further development is necessary, as explained in the remand section below.

B.  Left and Right Knee Disabilities

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for left and right knee disabilities.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, January 2005 and October 2005 rating decisions denied the Veteran's claim for service connection for a left knee disability on the basis that there was no evidence of a current disability, and denied his claim for a right knee disability on the basis of a lack of a nexus to service.  The Veteran did not appeal, and no new and material evidence was submitted within one year, and the January and October 2005 rating decisions became final.  In October 2008, the Veteran filed a request to reopen his claim.

At the time of the final October 2005 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records dated through 2004, and a March 1991 general VA examination.  The service treatment records include a notation on the Veteran's August 1981 enlistment examination that he had a scar on his right knee, and a July 1985 record reflects he was treated for a left knee abrasion after playing softball.  The March 1991 general VA examination report is silent as to any knee problems.  VA treatment records in the claims file (dated since 1998) at the time of the October 2005 rating decision reflected that he had been followed for complaints of bilateral knee pain, a diagnosed recurrent right knee injury and mild right knee degenerative joint disease, and that he underwent a right knee meniscectomy in January 2004 for a meniscal tear after a 2003 work injury.  See, e.g., November 2000, December 2003.

Since the time of the last final October 2005 rating decision, new evidence associated with the claims file includes, but is not limited to, the Veteran's testimony at the Board hearing testimony to the effect that he injured his left knee in service and that, at times, he had to ice his left knee and not run during PT, and that since his discharge from service, his knees have "popped a lot."  See Transcript at 30-31.  Also of record are VA treatment records dated through 2012 that reflect the Veteran has been followed for various diagnosed knee conditions, including bilateral degenerative joint disease.  See, e.g., December 2008 (x-ray).  The Veteran asserted at the Board hearing that his right knee condition was secondary to his left knee condition.

As shown above, the new evidence of record includes the Veteran's lay statements to the effect that he incurred a left knee injury in service, evidence of a current left knee condition, and his lay statements that he has experienced knee "popping" since service (apparently both knees).  The Board notes that the Veteran is competent to report experiencing such symptomatology, and that his reports are presumed credible.  Therefore, the Board finds that new and material evidence has been received that relates to an unestablished fact necessary to substantiate the claim (e.g., diagnosed left knee degenerative joint disease and continuity of symptomatology since service).  Therefore, the claims are reopened.  Before the Board may make a decision on the Veteran's claims, however, further development is necessary, as explained in the remand section below.

C.  Bilateral eye condition

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a bilateral eye condition, to include a loss of visual acuity.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, a February 1998 rating decision denied service connection for loss of visual acuity.  The Veteran did not appeal, and no new and material evidence was submitted within one year, and the February 1998 rating decision became final.  To the extent that a VA medical record dated in January 1998 appears to have been added to the record after the decision which references eye pain, there was no indication that refractive error was aggravated due to a superimposed injury during service or that another current eye disorder was related to service.  In May 2004, the Veteran filed a request to reopen his claim for an "eye condition (both)."  A January 2005 rating decision denied the Veteran's claim on the basis that refractive errors are considered constitutional or developmental defects, and his service treatment records only showed a preexisting left eye injury but no eye injury that was incurred in service or that was aggravated by service.  The Veteran did not file an appeal, and no new and material evidence was submitted within one year, and the January 2005 rating decision became final.  In October 2008, the Veteran filed an application to reopen his claim for a "bilateral eye condition."

The evidence at the time of the January 2005 rating decision included the Veteran's service treatment records, VA treatment records dated through 2004, and a January 1998 private audiology record.  The service treatment records include a notation on the Veteran's August 1981 enlistment examination that he had an old left eye injury, NCD, and that his visual acuity in his left eye was 20/400+ but corrected to 20/20.  Also, an August 1981 service treatment record notes his pre-service history of injuring his left eye playing basketball.  The VA treatment records showed complaints of eye pain (reported since active duty).  See, e.g., January 1998, December 1999, January 2000.  The January 1998 private audiology record from Wise Vision Care showed refractive error.

Evidence associated with the claims file since the last final January 2005 rating decision include, but are not limited to, the Veteran's testimony at the Board hearing, including to the effect that he incurred eye injuries in service, and experienced eye pain and swelling, as well as light sensitivity, and that he was referred to a private physician who told him that he had half the "liquid" that he was supposed to have in his eyes.  See Transcript at 20-21.  Also of record are several VA treatment records dated through 2012, which reflect, among other things, diagnosed angioedema of both eyelids with spontaneous resolution (reported as occurring since 1985), and antimetropic astigmatism with presbyopia.  See VA treatment record, November 2010.  As shown above, the new evidence of record includes the Veteran's lay statements to the effect that he incurred eye injuries in service and experienced eye pain and swelling, as well as light sensitivity in service, and recent VA treatment records showing, among other things, diagnosed angioedema of both eyelids with spontaneous resolution (reported as occurring since 1985), and antimetropic astigmatism with presbyopia.  Based thereon, and as the Veteran's statements are presumed credible for purposes of reopening a claim, the Board finds that new and material evidence has been received that relates to an unestablished fact necessary to substantiate the claim.  Therefore, the claim is reopened.  Before the Board may make a decision on the Veteran's claim, however, further development is necessary, as explained in the remand section below.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for hypertension has been received; to that extent only, the appeal is granted.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disability has been received; to that extent only, the appeal is granted.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a right knee disability has been received; to that extent only, the appeal is granted.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a bilateral eye condition, to include loss of visual acuity, has been received; to that extent only, the appeal is granted.


REMAND

A.  Hypertension

The Veteran claims that he has had hypertension since service.  See Board hearing Transcript at 12.  He testified that he was briefly on medication in March 1990 after service (the same month as his discharge) due to a work physical at YKK.  See Transcript at 15.  The Board also acknowledges that he reported during a VA examination relating to an unrelated disability that he was given a water pill in service for elevated blood pressure, that it stabilized, and that he did not resume medication until 1992 (around two years post-service).

As an initial matter, the Veteran's service treatment records include a June 1982 medical history wherein the Veteran indicated he had high blood pressure, and a June 1983 dental record reflecting he had "high blood pressure due to pain."  See also July 1982 (dental, 144/86), July 1984 (160/80).  Post-service, a March 1991 VA examination showed a blood pressure reading of 130/82.  VA treatment records in the claims file show that he has been followed for diagnosed hypertension since 1998.  See, e.g., May 2003, April 1998.

The Board notes, however, that there appear to be several VA treatment records missing from the claims file.  On a March 2009 Form 21-4142, the Veteran reported that he received treatment at the VA medical center (VAMC) in Decatur, Georgia, in March 1990 (the month he separated from service and the same month he asserts that he took blood pressure medication), but there are no VA treatment records in the claims file until April 1991, which records are from the Charleston, South Carolina VAMC dated through May 1991.  Then there is a gap in the VA treatment records until January 1998, which records are also from the Charleston, South Carolina VAMC.  As noted above, the Veteran asserts that he resumed taking blood pressure medication in 1992.  Therefore, the Board finds that a remand is necessary to obtain any outstanding VA treatment records dated from March 1990 to December 1997 from the Decatur, Georgia and Charleston, South Carolina VAMCs and associate them with claims file.

In addition, on the March 2009 Form 21-4142, the Veteran indicated that he had received treatment since January 2004 at the VA medical centers located in Dublin, Georgia, Augusta, Georgia, and Charleston, South Carolina (although the dates of treatment and to which disabilities they relate are not entirely clear, for instance, as he noted one date of treatment in Charleston on January 27, 2004, but then added that records from that facility "will show all other medical. . .").  In that regard, the Board acknowledges that the claims file includes treatment records from the Charleston, South Carolina VAMC dated through January 22, 2004, the Dublin, Georgia VAMC from April 2007 to October 2012, from the Augusta Georgia VAMC dated from February 2009 to February 2011 (and also from the Atlanta, Georgia VAMC dated from January 2008 to June 2011).  Therefore, as it is not entirely clear whether all of the Veteran's treatment records from these three facilities dated since January 2004 have been associated with the claims file, the Board also finds that a remand is necessary to obtain any outstanding treatment records dated since January 2004 from the Dublin, Georgia, Augusta, Georgia, and Charleston, South Carolina facilities and associate them with the claims file.

Also, the Board notes that the October 2009 Statement of the Case references VA treatment records dated from April 2007 to May 2007 from the Tampa, Florida VAMC, from April to August 2009 from the Decatur, Georgia VAMC, from January to May 2009 from the Tuscaloosa, Alabama VAMC, that appear to be missing from the claims file (despite the several volumes of VA treatment records already of record discussed above).  Therefore, the Board finds that a remand is also necessary so that these treatment records, as well as any more recent records dated to present from these facilities, may be associated with the claims file.  

The Veteran has not been provided with a VA examination relating to his claim.  As noted above, service treatment records note that the Veteran had high blood pressure (albeit there is no record of any medication having been prescribed), and the Veteran asserts that he was prescribed medication shortly after service.  Also, as noted above, VA treatment records dated since 1998 reflect that he has been followed for diagnosed hypertension.  Therefore, the Board finds that the "low threshold" requirement for a VA medical opinion has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

B.  Left and Right Knee Disabilities

The Veteran claims that he has left and right knee disabilities that are related to service.  Specifically, he asserts that he injured his left knee in service, and that he has a right knee condition, including tendonitis, secondary to his left knee.  See Board hearing transcript at 30.  He testified that at times during PT, he had to ice his left knee and not run.  See Transcript at 30.  He testified that since his discharge from service, his knees have "popped a lot."  See Transcript at 31.  He also alleges that his right knee condition is secondary to his left knee condition caused by the in-service injury.

With regard to the Veteran's service treatment records, a July 1985 record reflects that the Veteran was treated for a left knee abrasion due to playing softball.  VA treatment records dated through 2012 in the claims file reflect that the Veteran has been followed for complaints of bilateral knee pain and right knee popping for several years, and diagnosed bilateral osteoarthritis of the knees, as well as degenerative changes in the right knee.  See, e.g., May 2001, December 2003, September 2007, November 2008, June 2009.  A November 2000 VA record reflects a diagnosed left knee sprain.  August 2003 records reflect that the Veteran injured his right knee mowing a lawn as a cemetery worker (but reporting years of right knee popping priorto that was exacerbated by the work injury), and ultimately, January 2004 VA treatment records reflect that the Veteran underwent a meniscectomy for a diagnosed right knee meniscal tear.  

The Veteran has not been provided with a VA examination relating to his claimed left and right knee disabilities.  The Board acknowledges that an October 2009 VA examination was scheduled relating to the Veteran's left knee claim, and the Veteran failed to appear.  Subsequently, however, an October 2009 Form 119 and later October 2009 Form 21-0820 reflect that the Veteran's address had been incorrect and it was to be undated and these records indicate that another examination was to be scheduled (but was not).  The Board adds that VA medical center records reflect that the Veteran has had a history of homelessness.  Therefore, the Board finds that good cause has been shown for the Veteran's failure to report to the October 2009 VA examination due to a lack of notice.  

In light of the evidence of a left knee injury in service, current bilateral knee conditions, and his assertion that the right knee condition was caused by the left knee, the Board finds that the "low threshold" requirement has been met for a VA examination.  Therefore, the Board finds that a remand is necessary so that the Veteran may be provided with a VA examination relating to his claims.

The Board also notes that records in the claims file indicate that the Veteran may have filed a claim for workers compensation relating to his right knee injury in August 2003 while working at a VA facility.  See, e.g., VA Treatment Record (Charleston), November 2005.  Based thereon, the Board also finds that a remand is necessary to obtain copies of any workers compensation records and associate them with the claims file.

Also, the Board notes that the December 2008 VCAA notice to the Veteran does not address how to substantiate a claim for secondary service connection (relating to his right knee claim as secondary to his left knee).  Therefore, the Board also finds that a remand is necessary to provide the Veteran with VCAA notice as to how to substantiate his claim for service connection for a right knee disability as secondary to his left knee.

C.  Loss of Visual Acuity

The Veteran also claims that he has a bilateral eye condition that was caused by his active service.  As noted above, at the Board hearing, the Veteran testified that he injured his eyes in service.  Specifically, he testified that on one occasion while playing basketball, another player's finger went into his eyelid and cut it (although he did not specify which one).  See Transcript at 21.  He also testified that on another occasion, the circumstances he was not able to recall, he was struck in the eye, and that he experienced a concussion of the left eye.  See id.  The Veteran testified that he experienced eye pain, swelling, and sensitivity to traffic headlights at night in service, and that he was referred to a private physician for evaluation, who told him that he had half the normal amount of liquid in his eyes.  See Transcript at 20-22.  He attributes his current light sensitivity, loss of visual acuity, and eye swelling symptoms to his service.  See Transcript at 22.

Post-service VA treatment records reflect complaints of eye pain.  See January 1998, December 1999, January 2000.  Also, a January 1998 private treatment record reflects refractive error.  More recent VA treatment records showing, among other things, diagnosed angioedema of both eyelids with spontaneous resolution (reported as occurring since 1985), and antimetropic astigmatism with presbyopia.  See November 2010.

The Board notes that there is no record in the claims file of the Veteran having been treated by a private physician for his eye complaints during service.  Therefore, the Board finds that a remand is necessary so that any outstanding private treatment records relating to his claim that are not already of record may be associated with the claims file, including private treatment during service.

D.  Respiratory Disability

The Veteran claims that he has a respiratory disability that is related to service, including as due to asbestos exposure in service working as a generator mechanic and wheeled vehicle mechanic (and asserting that the brakes gave off asbestos).  See Board hearing transcript at 22-26.  He testified at the Board hearing that he was treated at Robbins Air Force Base for bronchitis, and that he was so acutely ill that he lost a significant amount of weight and was told that if he waited two weeks for treatment, he would have died.  See Transcript at 22.  He asserts that there is a ground glass "spot" on his lungs as a result of his service.  

With regard to the Veteran's service treatment records, a January 1982 service treatment record reflects that the Veteran had a productive cough and a diagnosis of an upper respiratory infection was recorded.  An April 1983 emergency room record reflects that he had a cough for one and a half weeks and was diagnosed again with an upper respiratory infection.  A subsequent April 1983 record reflects that the Veteran's symptoms of vomiting had decreased, he was diagnosed with resolving bronchitis, and was discharged from the facility.  An undated record (that reflects he was 20 years old) shows that he followed up for resolving bronchitis.  A May 1983 record reflects that the Veteran had 12 pounds of weight loss in three months and wanted to vomit when he ate and had a cough, but an impression was deferred.

Post-service, a January 2000 VA treatment record reflects that the Veteran complained of shortness of breath.  More recent VA treatment records reflect that the Veteran has complained of shortness of breath, see December 2008.  A December 2008 pulmonary function test did not reveal any obstructive defect.  See also June 2011.  Subsequent CT scans and chest x-rays, however, revealed a ground glass nodularity noted as most likely post-infectious or post-inflammatory.  See, e.g., February 2009 (CT), April 2009 (PET), May 2009 (x-ray), August 2009 (x-ray), June 2011 (CT).  An August 2011 pulmonary consultation (Atlanta) reflects that the Veteran reported dyspnea for five years and a history of asbestos exposure, although there was no evidence of asbestosis; a ground glass opacity was noted as having recently regressed, and that extensive testing for causes was not revealing.  It was also noted that the Veteran was a lifelong nonsmoker, but obese and that he was advised to lose weight.

The Veteran has not been provided with a VA examination relating to his claim.  In light of the above evidence of upper respiratory infections and bronchitis in service, as well as the recent VA treatment records reflecting complaints of dyspnea and that CT scans and x-rays show a ground glass opacity, the Board finds that the "low threshold" requirement for a VA examination has been met and, therefore, that a remand is necessary so that the Veteran may be provided with a VA examination relating to his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

E.  Left ear hearing loss and SMC

The Veteran's left ear hearing loss is currently assigned a 10 percent disability rating, effective March 27, 1990.  See 38 C.F.R. § 4.85.  The Veteran seeks an increased rating, including but not limited to an SMC rating for left ear deafness.  See Board Hearing Transcript at 4; 38 C.F.R. § 4.85(g) (2012); see also, e.g., 38 C.F.R. § 3.350(e)(1)(iv) and (f)(2)(iv).

The Veteran was provided with a VA examination in April 2009.  The VA examiner noted that the claims file was not available for review.  In addition, the Board notes that the Veteran's social and occupational impairments as a result of his hearing loss (for example, difficulty hearing conversations with background noise) were not noted in the report, not even in the history.  Therefore, unfortunately, the Board finds that a remand is necessary to provide the Veteran with a new VA examination relating to his claim.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).

In addition, the Board notes that a February 11, 2009 VA audiology record reflects that certain audiometric data that was not included in the printed record in the claims file is able to be reviewed in CPRS Tools (including by clicking on Table 1).  Therefore, a remand is also necessary so that all of the audiometric records from this consultation may be associated with the claims file.

As noted above, the Veteran seeks entitlement to SMC for left ear deafness.  While the Board acknowledges that the RO has addressed entitlement to a rate of SMC in excess of the (k) rate with respect to loss of use of a creative organ, the RO has not specifically addressed whether the Veteran is entitled to SMC based on deafness.  Therefore, the Board also finds that a remand is necessary so that the issue of entitlement to SMC based on left ear deafness may be considered by the RO in the first instance.

F.  Right testicle atrophy

The Veteran's atrophy of the right testicle is currently assigned a noncompensable rating, effective May 18, 1999.  See 38 C.F.R. § 4.115b (DC 7525-7524) (2012).  The Veteran seeks an increased rating.

The Board acknowledges that the Veteran has asserted that he experiences urinary tract infections and erectile dysfunction as a result of his service-connected right testicle atrophy.  Service connection for erectile dysfunction and urinary tract infections were separately denied by way of a July 2011 rating decision, and the Board is remanding these matters herein for the issuance of an SOC (see below), as it is clear that the Veteran intended at the Board hearing to disagree with the RO decision, particularly as he seems to hold these matters as centrifugal to the issue of his right testicle atrophy rating, and failure to remand those matters for the issuance of an SOC could prejudice the Veteran with regard to this rating matter.  See Tomlin v. Brown, 5 Vet.App. 355 (1993) (holding that the transcription of a hearing testimony satisfied the requirement that a Notice of Disagreement be in writing); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Based thereon, the Board finds that the issue of a higher rating for the Veteran's right testicle atrophy is inextricably intertwined with the issues of service connection for erectile dysfunction and urinary tract infections being remanded herein for SOCs, and, therefore, a decision at this time would be premature.

G.  Erectile dysfunction, Urinary tract infections, Skin Disease, and Sinusitis

The Veteran claims that he has erectile dysfunction and urinary tract infections secondary to his service-connected right testicle atrophy.  He also claims entitlement to service connection for a sinus condition, and service connection for a skin disease.

A July 2011 rating decision denied the Veteran's claims.  At the Board hearing, the Veteran expressed his disagreement with the denial of service connection for these conditions.  See Board Hearing Transcript at 5-6, 10-11, 28-29; Tomlin v. Brown, 5 Vet.App. 355 (1993) (holding that the transcription of a hearing testimony satisfied the requirement that a Notice of Disagreement be in writing).  Therefore, the Board finds that a remand is necessary so that the Veteran may be provided with an SOC on these matters.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

H.  SMC in excess of the (k) rate

The Veteran also claims entitlement to SMC at a rate in excess of the currently assigned (k) rate for loss of use of a creative organ.

As shown above, the issue of entitlement to service connection for erectile dysfunction (and to an increased rating for right testicle atrophy) is being remanded herein for further development.  The Board finds that the issue of SMC is inextricably intertwined with the issue of entitlement to service connection for erectile dysfunction and, therefore, a decision on this SMC issue is deferred.

Nevertheless, the Board notes that the Veteran has not been provided with VCAA notice regarding the issue of entitlement to SMC, including for deafness and beyond the (k) rate for loss of use of a creative organ.  Therefore, the Board also finds that a remand is necessary so that the Veteran may be provided with compliant VCAA notice.  See 38 U.S.C.A. § 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records listed below and associate them with the claims file (paper or electronic):

a) From the Decatur, Georgia and Charleston, South Carolina VAMCs dated from March 1990 to December 1997;
b)  From the Dublin, Georgia, Augusta, Georgia, and Charleston, South Carolina VAMCs dated since January 2004;
c) From the Tampa, Florida VAMC dated from April 2007 to present (if any);
d) From the Decatur, Georgia VAMC dated from April 2009 to present;
e) From the Tuscaloosa, Alabama VAMC dated from January 2009 to present.
f) The underlying audiometric data showing the hearing acuity from 1000 Hertz to 4000 Hertz from the February 11, 2009 audiology consultation (apparently some or all of such data may be viewed in the CPRS Tools menu by clicking "Table 1.").

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and 
(a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and 
(d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain copies of any VA workers compensation records relating to the Veteran's August 2003 right knee injury and associate them with the claims file.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and 
(a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and 
(d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain copies of any outstanding private treatment records relating to ANY of his claims that are not already of record and associate them with the claims file.  To that end, request Forms 21-4142 from the Veteran, particularly records from YKK. 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and 
(a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and 
(d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Provide the Veteran with a compliant VCAA notice regarding the issues of: 

a) entitlement to service connection for a right knee disability as secondary to a left knee disability.
b) entitlement to SMC in excess of the (k) rate for the loss of use of a creative organ, 
c) entitlement to SMC based on left ear deafness.

5.  After all of the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and the etiology of any hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current hypertension: 

a) began in service or manifested within one year of discharge (and if so, what was the severity thereof), or 
b) is otherwise related to the Veteran's service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After the development in paragraphs (1) to (4) has been completed, schedule the Veteran for a VA examination to determine the current nature and the etiology of any left or right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that: a) any current left or right knee disability, including arthritis, began in or is related to the Veteran's service, and b) any current right knee condition is caused or aggravated by (i.e., worsened beyond the natural progress of the disease) the Veteran's left knee condition.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After the development in paragraphs (1) to (4) has been completed, schedule the Veteran for a VA examination to determine the current nature and the etiology of any respiratory disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current respiratory disability is related to the Veteran's service, including his alleged asbestos exposure.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Please also address whether the Veteran has a current bronchitis or chronic bronchitis condition.

8.  Provide the Veteran with a VA examination to determine the current severity of his service-connected left ear hearing loss.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies, to include audiometric testing, should be accomplished, and all clinical findings should be reported in detail.  Speech recognition scores should be recorded using the Maryland CNC test.  The examiner should provide a detailed rationale for any opinions.

NOTE:  The examiner should discuss how the Veteran's hearing loss affects occupational functioning and daily activities.

9.  Issue a Statement of the Case that addresses the issues of entitlement to service connection for:

a) erectile dysfunction, 
b) a urinary tract infection as secondary to erectile dysfunction or right testicle atrophy, 
c) a skin disease, and
d) sinusitis.  

Inform the Veteran of his appeal rights and that he must perfect a timely appeal for that issue to be considered by the Board.  If he perfects an appeal, return the case to the Board.

10.  Then, readjudicate the Veteran's claims.  If his claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


